Exhibit 5.2 AUSTRING, FENDRICK & FAIRMAN BARRISTERS & SOLICITORS LORNE N. AUSTRING DEBRA L. FENDRICK 3081 Third Avenue H. SHAYNE FAIRMAN GREGORY A. FEKETE Whitehorse, Yukon ANNA J. PUGH MIKE A. REYNOLDS Y1A 4Z7 MARK E. WALLACE BHREAGH D. DABBS PHONE: (867) 668-4405 FAX: (867) 668-3710 E-MAIL: gf@lawyukon.com OUR FILE NO: 032257-31 July 18, 2014 United States Securities and Exchange Commission Washington, DC USA Gold Reserve Inc. West Sprague Avenue, Suite 200 Spokane, Washington USA Dear Sirs/Mesdames: Re: Gold Reserve Inc. Registration Statement on Form F-3 We have acted as Yukon counsel to Gold Reserve Inc., a corporation incorporated under the laws of the Yukon, Canada (the “Company”), in connection with the registration statement on Form F-3 (the “Registration Statement”) filed by the Company under the Securities Act of 1933, as amended, with the
